                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STACY PENNING,                                     CASE NO. 19-cv-03624-YGR
                                   7                    Plaintiff,                          ORDER GRANTING MOTION TO DISMISS;
                                                                                            GRANTING LEAVE TO FILE STATEMENTS
                                   8              vs.                                       OF RECENT DECISION

                                   9     SERVICE EMPLOYEES INTERNATIONAL                    Re: Dkt. No. 22, 31, 32
                                         UNION, LOCAL 1021, ET AL.,
                                  10
                                                        Defendants.
                                  11

                                  12          Presently pending before the Court is the motion of defendants Service Employees
Northern District of California
 United States District Court




                                  13   International Union, Local 1021, and Service Employees International Union to dismiss plaintiff
                                  14   Stacey Penning’s complaint. (Dkt. No. 22.) Having considered the papers and underlying
                                  15   evidence filed in support of and in opposition to the motion, the arguments of the parties on
                                  16   December 10, 2019, and the recently issued authorities,1 and for the reasons set forth herein, the
                                  17   Court GRANTS the motion to dismiss WITHOUT LEAVE TO AMEND.
                                  18          Plaintiff alleges, on behalf of himself and a putative class of non-members of the union
                                  19   defendants, claims for: (1) violation of 42 U.S.C. section 1983; (2) the federal Declaratory
                                  20   Judgment Act, 28 U.S.C. § 2201; (3) state law conversion, and (4) a state law common count for
                                  21   restitution of money had and received. Plaintiff alleges that his employer, the San Francisco
                                  22   Public Utilities Commission, withheld fair-share fees from his wages and forwarded them to Local
                                  23   1021, the exclusive collective bargaining representative for public sector employees in his unit, to
                                  24   pay for Local 1021’s collective bargaining activities. Plaintiff contends that the compulsory
                                  25   collection of fair-share fees violates his constitutional rights under Janus v. AFSCME Council 31,
                                  26

                                  27
                                              1
                                  28         Defendants’ requests to file statements of recent decisions (Dkt. Nos. 31 and 32) are
                                       GRANTED.
                                   1   138 S.Ct. 2448 (2018) (“Janus”) and seeks declaratory and injunctive relief against compulsory

                                   2   fair-share fees, retrospective refunds of fees previously collected.

                                   3          Defendants move under Fed. R. Civ. Proc. (“FRCP”) 12(b)(1) to dismiss plaintiff’s claims

                                   4   on three separate grounds. First, they move to dismiss claims for declaratory and injunctive relief

                                   5   on the ground that this Court lacks subject-matter jurisdiction over those claims. Next, they move

                                   6   to dismiss plaintiff’s claim for retrospective monetary relief under Section 1983 pursuant to the

                                   7   “good faith” defense. Finally, defendants move to dismiss plaintiff’s state law claims on the

                                   8   grounds that those claims are preempted by the Meyers-Milias-Brown Act and barred by

                                   9   California Government Code §1159.

                                  10          Plaintiff’s claims for prospective relief fail because they are moot. All fair-share fee

                                  11   deductions from plaintiff and the putative class members ceased when the United States Supreme

                                  12   Court issued its decision in Janus, i.e. nearly one year before plaintiff filed his complaint.
Northern District of California
 United States District Court




                                  13   Accordingly, there is no reasonable likelihood of such deductions recurring since Janus declared

                                  14   them unconstitutional. “[E]very other district court to consider this issue has found claims for

                                  15   prospective relief moot after Janus.” Babb v. Cal. Teachers Ass’n, 378 F. Supp. 3d 857, 871

                                  16   (C.D. Cal. 2019) (citing cases), appeal pending, No. 19-55692 (9th Cir.); Danielson v. AFSCME

                                  17   Council 28, 340 F. Supp. 3d 1083, 1084 (W.D. Wash. 2018), affirmed Danielson v. Inslee, No. 18-

                                  18   36087, 945 F.3d 1096, __, 2019 WL 7182203 at *2 n.2 (9th Cir. Dec. 26, 2019) (noting that

                                  19   plaintiffs do not contest the dismissal of their claims for declaratory and injunctive relief). This

                                  20   Court agrees that the claims for prospective relief are moot.

                                  21          With respect to the claims for repayment of fair-share fees previously deducted before

                                  22   Janus, the good faith doctrine precludes such relief under section 1983. As the Ninth Circuit

                                  23   recently held last month, affirming dismissal of a similar post-Janus action:

                                  24          a union defendant can invoke an affirmative defense of good faith to retrospective
                                              monetary liability under section 1983 for the agency fees it collected pre-Janus,
                                  25          where its conduct was directly authorized under both state law and decades of
                                              Supreme Court jurisprudence. The Union was not required to forecast changing
                                  26          winds at the Supreme Court and anticipatorily presume the overturning of Abood.
                                              Instead, we permit private parties to rely on judicial pronouncements of what the
                                  27          law is, without exposing themselves to potential liability for doing so.
                                               ***
                                  28
                                                                                          2
                                              The ability of the public to rely on the courts’ pronouncements of law is integral
                                   1          to the functioning of our judicial system. After all, “[i]t is emphatically the
                                              province and duty of the judicial department to say what the law is.” Marbury v.
                                   2          Madison, 5 U.S. (1 Cranch) 137, 177, 2 L.Ed. 60 (1803). If private parties could
                                              no longer rely on the pronouncements of even the nation’s highest court to steer
                                   3          clear of liability, it could have a destabilizing impact on the judicial system.
                                   4          Because the Union’s action was sanctioned not only by state law, but also by
                                              directly on-point Supreme Court precedent, we hold that the good faith defense
                                   5          shields the Union from retrospective monetary liability as a matter of law. In so
                                              ruling, we join a growing consensus of courts across the nation
                                   6
                                       Danielson, 945 F.3d 1096, __, 2019 WL 7182203, at *3, 7. Consequently, the Court finds that
                                   7
                                       plaintiff’s claims for retrospective relief pursuant to section 1983 fail as a matter of law.
                                   8
                                              Finally, with respect to plaintiff’s claims for retrospective relief under state law, such
                                   9
                                       claims are preempted by the Meyers-Milias-Brown Act, Cal. Gov’t Code §§ 3500-11, and barred
                                  10
                                       by California Government Code § 1159. See Babb, 378 F. Supp. 3d at 877, 878 (claims must be
                                  11
                                       dismissed based both on preemptive effect of state’s public employee collective-bargaining statute
                                  12
Northern District of California




                                       over state common law refund claims, and on Government Code § 1159 expressly barring such
 United States District Court




                                  13
                                       claims).
                                  14
                                              Because the Court finds all of plaintiff’s claims must be dismissed as a matter of law and
                                  15
                                       any amendment would be futile, no leave to amend is permitted.
                                  16
                                              This action is DISMISSED and the Clerk is directed to close the file.
                                  17
                                              This Order terminates Docket No. 22, 31, and 32.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: January 16, 2020
                                  20                                                               YVONNE GONZALEZ ROGERS
                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
